COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-183-CV





IN RE TEXAS DEPARTMENT OF FAMILY	RELATOR

AND PROTECTIVE SERVICES



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and motion for emergency relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for emergency relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL A:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



WALKER, J. would request a response.



DELIVERED: May 24, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.